United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LYONS VETERANS HOSPITAL, Lyons, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-76
Issued: January 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 13, 2010 appellant, through her attorney, filed a timely appeal of a June 17,
2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits effective December 10, 2009 on the grounds that she refused suitable
work under 5 U.S.C. § 8106(c).
On appeal counsel argued that an associate of Dr. Mark Feierstein, a Board-certified
orthopedic surgeon, Dr. Steven H. Fried, a Board-certified orthopedic surgeon, was improperly

1

5 U.S.C. § 8101 et seq.

selected to perform the impartial medical examination. In the alternative, Dr. Fried’s reports
were not sufficient to constitute the weight of the medical evidence.
FACTUAL HISTORY
On April 13, 1986 appellant, then a 37-year-old nursing assistant, filed a traumatic injury
claim alleging that she injured her left arm in the performance of duty as a result of interaction
with a combative patient. OWCP accepted her claim for contusion of the left forearm on
May 5, 1986. It also accepted a fracture and traumatic arthritis of the left wrist. Appellant
underwent excision of the left distal ulna on August 19, 1987 which OWCP approved. She did
not return to work after surgery.
Appellant was placed on the periodic rolls on
February 25, 1988.
On May 15, 2006 Dr. Barbara Armas-Loughran, appellant’s attending physician,
completed a duty status report. She opined that appellant could not work and that her total
disability was permanent. OWCP referred appellant for a second opinion examination on
February 13, 2007 to Dr. David Rubinfeld, a Board-certified orthopedic surgeon. In a
March 14, 2007 report, Dr. Rubinfeld diagnosed ankylosis of the right elbow at 90 degrees. He
found that appellant had normal range of motion, no atrophy and no sensory deficit in the left
wrist and hand. Dr. Rubinfeld stated that she did not have continuing contusions of her left
forearm or elbow and that her examination was unremarkable. He concluded that appellant had
no disability or residuals related to her 1986 employment injury.
The employing establishment offered appellant a position performing her regular duties
as a nursing assistant on May 18, 2007. In a letter dated May 22, 2007, OWCP informed her that
the offered position was found suitable and allowed her 30 days to accept the position or offer
her reasons for refusal. It informed appellant of the penalty provision of section 8106(c)(2)2 of
FECA. Appellant submitted a duty status report from Dr. Armas-Loughran dated May 14, 2007,
who again stated that appellant was permanently and totally disabled. She declined the offered
position on May 22, 2007.
OWCP determined that there was a conflict of medical opinion between
Drs. Armas-Loughran and Rubinfeld regarding the extent of appellant’s work-related residuals
and disability. It utilized the Physicians Directory Service (PDS) to locate an appropriate Boardcertified physician to perform an impartial medical examination and resolve the conflict. The
first three physicians selected by PDS did not accept referrals from OWCP. A Dr. Steven Reich
was bypassed as his telephone number was not in service and directory assistance did not have
another number. A Dr. Bernard Rineberg was bypassed as the physician was related to
appellant. Dr. Feierstein was selected on December 12, 2007 at 10:31 a.m. and bypassed for the
reason “Dr. Steven Fried is the doctor that handles IME’s [impartial medical examinations].”
Dr. Fried was selected by the PDS at 10:38 a.m. and OWCP scheduled an appointment. OWCP
provided Dr. Fried with a list of questions and statement of accepted facts with addendum.
In a report dated March 27, 2008, Dr. Fried reviewed the medical records and noted
appellant’s history of injury. He noted that her right elbow symptoms did not start until three or
2

Id. at § 8106(c)(2).

2

four years after the slip and fall. Dr. Fried stated that appellant had left wrist surgery in
August 1987. On physical examination he found no swelling of the left wrist and no complaint
of tenderness to palpation. Dr. Fried found five degrees each of flexion and extension with full
supination and lacking 30 degrees of pronation. He examined an x-ray and found resection of
the distal ulna and partial auto fusion of the distal radius with the proximal carpal row. Dr. Fried
noted that x-rays demonstrated post-traumatic auto fusion of the distal radius with the proximal
carpal row, but concluded that this condition was not due to the work injury of April 1986. He
concluded that appellant’s residual stiffness in the left wrist was due to auto fusion of the distal
radial carpal joint. Dr. Fried further noted that her symptoms in the left wrist were minimal and
consisted of stiffness with diminished flexion and extension. He did not recommend further
medical treatment.
Dr. Armas-Loughran completed a work capacity evaluation on July 2, 2008 and reiterated
that appellant was not capable of performing her date-of-injury position. She stated that
appellant had limitations on reaching above the shoulder, twisting, bending/stooping, operating a
motor vehicle, pushing, pulling, lifting and squatting.
On July 8, 2008 Dr. Fried completed a work capacity evaluation and that appellant was
capable of performing her usual job with no limitations and that appellant had reached maximum
medical improvement.
The employing establishment offered appellant the position of nursing assistant on
July 29, 2008. In a letter dated August 8, 2008, OWCP proposed to terminate her medical and
compensation benefits based on Dr. Fried’s finding that appellant had no disability or medical
residuals due to her accepted employment injuries of contusion of the left forearm, traumatic
arthritis of the left wrist and left wrist fracture. Appellant declined the offered position on
August 6, 2008.
By decision dated September 10, 2008, OWCP terminated appellant’s compensation and
medical benefits effective September 28, 2008 finding that she had no medical residuals or
restrictions based on Dr. Fried’s examination and report.
Counsel requested an oral hearing that was held on February 25, 2009. Appellant’s first
work injury occurred in 1982 when a door fell on her right arm. She stated on April 13, 1986
that she slipped and fell and that a patient fell on top of her and she fractured her wrist.
Appellant presently experienced occasional left wrist pain and wore a brace.
By decision dated May 19, 2009, an OWCP hearing representative set aside the
September 10, 2008 decision, finding that the statement of accepted facts provided to Dr. Fried
was inadequate as it did not include left wrist fracture as an accepted condition. The hearing
representative remanded the case for an amended statement of accepted facts and an additional
report from Dr. Fried.
OWCP completed a statement of accepted facts on June 22, 2009 noting the additional
conditions of left wrist fracture and left wrist traumatic arthritis. In a letter dated June 23, 2009,
it requested a supplemental report from Dr. Fried asking that he review the updated statement of
accepted facts and respond to questions regarding her current condition and disability.

3

Dr. Fried completed a work capacity evaluation on August 6, 2009 and advised that
appellant could work eight hours a day with restrictions. He noted that she should limit
repetitive movement of her wrist to eight hours, as well as pushing and pulling no more than 15
pounds eight hours a day while lifting no more than 5 pounds eight hours a day. In a narrative
report, Dr. Fried stated that appellant had mild work-related limitations due to her accepted
fracture of the left wrist with traumatic arthritis. He listed her symptoms of occasional aching,
throbbing and “flare-ups.” Dr. Fried noted appellant’s decreased range of motion, but found
good grip and pinch strength in her left nondominant hand. He stated, “I do note that she
certainly is not totally disabled from the injuries that occurred in 1986.”
The employing establishment offered appellant a light-duty position as a medical clerk on
September 10, 2009. This position included data entry and patient documentation. The
employing establishment stated that a voice-activated computer and telephone headset would be
provided. The employing establishment listed appellant’s physical requirements as pushing and
pulling up to 15 pounds eight hours a day, lifting 5 pounds eight hours a day and eight hours of
limited repetitive movement of the wrists.
In a letter dated September 11, 2009, OWCP found that the offered position was suitable
and allowed appellant 30 days to accept the position or offer her reasons for refusal. Appellant
was notified that, if she failed to report to work or failed to demonstrate that the failure was
justified, pursuant to section 8106(c)(2) of FECA, her right to compensation for wage loss or a
schedule award would be terminated. She was given 30 days to respond. On October 21, 2009
OWCP informed appellant that she had refused to accept the offered suitable work position and
that she had not offered any reasons for her refusal and allowed her 15 days to accept the
position. In a letter dated October 21, 2009, counsel requested an extension based on appellant’s
scheduled appointment with her physician on October 29, 2009.
By decision dated December 10, 2009, OWCP terminated appellant’s compensation
benefits effective that date on the grounds that she refused an offer of suitable work. It noted
that she had not submitted any additional medical evidence in support of her claim. Counsel
requested an oral hearing on December 17, 2009. He converted this request to ask for a review
of the written record on April 5, 2010. Counsel argued that appellant could not perform the
duties of the offered position.
By decision dated June 17, 2010, another OWCP hearing representative affirmed
OWCP’s decision finding that the medical evidence established that appellant could perform the
duties of the offered position.
LEGAL PRECEDENT
It is well settled that once OWCP accepts a claim, it has the burden of justifying
termination or modification of compensation benefits.3 Appellant’s compensation benefits were
terminated under 5 U.S.C. § 8106(c). It must establish that appellant refused an offer of suitable
work. Section 8106(c) of FECA4 provides that a partially disabled employee who refuses or
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

5 U.S.C. § 8106(c)(2).

4

neglects to work after suitable work is offered to, procured by, or secured for the employee is not
entitled to compensation. Section 10.517 of the applicable regulations5 provide that an
employee, who refuses or neglects to work after suitable work has been offered or secured for
the employee, has the burden of showing that such refusal or failure to work was reasonable or
justified, and shall be provided with the opportunity to make such showing before a
determination is made with respect to termination of entitlement to compensation. To justify
termination of compensation, OWCP must show that the work offered was suitable and must
inform appellant of the consequences of refusal to accept such employment.6
Under FECA, Congress has provided that, when there is disagreement between the
physician on the part of the United States and that of the employee, “the Secretary shall appoint a
third physician who shall make an examination.”7
Under section 8123(a), the Board has recognized the discretion of the Director in
appointing physicians to examine claimants under FECA in the adjudication of claims.8 FECA
does not specify how the appointment of a medical referee is to be accomplished. The
implementing federal regulations, citing to the Board’s decision in James P. Roberts, provide
that development of the claim is appropriate when a conflict arises between medical opinions of
virtually equal weight.9 The regulations state:
“If a conflict exists between the medical opinion of the employee’s physician and
the medical opinion of either a second opinion physician or an OWCP medical
adviser or consultant, OWCP shall appoint a third physician to make an
examination (see § 10.502). This is called a referee examination. OWCP will
select a physician who is qualified in the appropriate specialty and who has had
no prior connection with the case….”10
ANALYSIS
Appellant sustained injury on April 13, 1986 when she injured her left arm in the
performance of duty as the result of interaction with a combative patient. OWCP accepted left
forearm contusion. It also accepted fracture of the left wrist, as well as traumatic arthritis of the
left wrist.

5

20 C.F.R. § 10.517(a).

6

Arthur C. Reck, 47 ECAB 339, 341-342 (1995).

7

5 U.S.C. § 8123(a).

8

See William C. Gregory, 4 ECAB 6 (1950).

9

20 C.F.R. § 10.321(a); James P. Roberts, 31 ECAB 1010 (1980).

10

20 C.F.R. § 10.321(b). OWCP will pay for second opinion and referee medical examinations, reimbursing the
employee all necessary and reasonable expenses incidental to such examination. 20 C.F.R. § 10.322. A.D., Docket
No. 10-2286 (issued September 27, 2011).

5

Dr. Armas-Loughran, an attending physician, completed a duty status report and opined
that appellant could not work and that the total disability was permanent. OWCP referred
appellant for a second opinion examination with Dr. Rubinfeld, who diagnosed ankylosis of the
right elbow at 90 degrees and found that appellant had normal range of motion, no atrophy and
no sensory deficit in the left wrist and hand. Dr. Rubinfeld concluded that appellant had no
disability or residuals related to her 1986 employment injury.
In order to resolve the conflict in medical opinion, OWCP referred appellant to Dr. Fried.
In a report dated March 27, 2008, Dr. Fried found no swelling of the left wrist and no complaint
of tenderness to palpation. He found five degrees each of flexion and extension with full
supination and lacking 30 degrees of pronation. Dr. Fried examined an x-ray and found
resection of the distal ulna and partial auto fusion of the distal radius with the proximal carpal
row.
Based on the hearing representative’s finding that the original statement of accepted facts
was deficient as it did not include the additional conditions accepted by OWCP, it requested a
supplemental report from Dr. Fried and provided a new statement of accepted facts. When
OWCP obtains an opinion from an impartial medical specialist for the purpose of resolving a
conflict in the medical evidence and the specialist’s opinion requires clarification or elaboration,
OWCP must secure a supplemental report from the specialist to correct the defect.11 After
considering the revised statement of accepted facts, Dr. Fried completed a report on August 6,
2009 finding that appellant had mild work-related limitations due to her accepted fracture of the
left wrist with traumatic arthritis and listed her symptoms of occasional aching, throbbing and
“flare-ups.” He found that appellant could work eight hours a day with restrictions on repetitive
movement of her wrist for eight hours a day, as well as pushing and pulling no more than 15
pounds eight hours a day while lifting no more than 5 pounds eight hours a day. Dr. Fried stated,
“I do note that she certainly is not totally disabled from the injuries that occurred in 1986.”
Dr. Fried based his report on a proper factual background and review of diagnostic tests.
He listed his findings on physical examination and found that appellant had restrictions due to
her accepted employment injury. The Board finds that Dr. Fried’s reports are well rationalized
and entitled to the special weight of the medical evidence. Based on Dr. Fried’s reports, OWCP
properly found that appellant was capable of light-duty work.
The employing establishment offered appellant a light-duty position comporting with the
physical limitations as established by Dr. Fried. The Board finds that OWCP properly
determined that the offered position was suitable as the special weight of the medical evidence
established that appellant was no longer disabled from work and had the physical capacity to
perform the modified duties described in the limited-duty position.
In order to properly terminate appellant’s compensation under section 8106 of FECA,
OWCP must provide her notice of its finding that an offered position is suitable and give her an
opportunity to accept or provide reasons for declining the position.12 The record in this case
11

V.G., 59 ECAB 635 (2008).

12

Maggie L. Moore, 42 ECAB 484 (1991), reaff d on recon., 43 ECAB 818 (1992).

6

indicates that OWCP properly followed the procedural requirements. By letter dated
September 11, 2009, OWCP advised appellant that the offered position was suitable. It notified
her that, if she failed to report to work or failed to demonstrate that the failure was justified, her
right to monetary compensation would be terminated and she was allotted 30 days to either
accept or provide reasons for refusing the position. On October 21, 2009 appellant was given an
additional 15 days in which to respond. There is therefore no evidence of a procedural defect in
this case as OWCP provided her with proper notice. Appellant was offered a suitable position by
the employing establishment and the offer was refused. Under section 8106(c) of FECA, her
monetary compensation was properly terminated effective December 10, 2009 on the grounds
that she refused an offer of suitable employment.13
Counsel questioned whether Dr. Fried was properly selected as the impartial specialist.
He noted that Dr. Fried was selected immediately after his associate Dr. Feierstein was bypassed
on the grounds that “Dr. Steven Fried is the doctor that handles IME’s [impartial medical
examinations].” The record reflects that in selecting the impartial medical specialist, OWCP
bypassed several physicians who did not perform examinations for the Department of Labor.
The selection process was documented for the record through a series of screen captures. The
screen captures establish that the referral to Dr. Fried was made immediately after Dr. Feierstein.
The Board notes that the physicians share an address. The Board finds that this evidence reflects
that the medical scheduler properly applied OWCP medical management software to make the
impartial medical selection.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
pursuant to 5 U.S.C. § 8106(a).

13

Joyce M. Doll, 53 ECAB 790 (2002).

14

See A.D., supra note 11 (finding that a selection process documented for the record through a series of screen
captures was sufficient to establish that the medical scheduler properly applied OWCP medical management
software to make the impartial medical selection).

7

ORDER
IT IS HEREBY ORDERED THAT the June 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

